                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


MUNICIPALITY OF CABO ROJO,

      Plaintiff,
                                           Civil No. 18-1797 (FAB)
                   v.
                                                  Lead Case
POWERSECURE, INC.,

      Defendant.

MUNICIPALITY OF SALINAS,

      Plaintiffs,

                   v.                      Civil No. 19-1073 (FAB)

POWERSECURE, INC.,

      Defendant.


                            OPINION AND ORDER

BESOSA, District Judge.

      The Municipality of Salinas (“Salinas”) and the Municipality

of   Cabo   Rojo   (“Cabo   Rojo”)   (collectively,   “municipalities”),

commenced    tax    collection   actions   against    Powersecure,   Inc.

(“Powersecure”) pursuant to the Municipal License Tax Act and the

Autonomous Municipalities Act.       Powersecure moves to dismiss both

actions pursuant to Federal Rule of Civil Procedure 12(b)(1).

(Docket Nos. 12 and 40.)         Powersecure also moves for summary

judgment regarding the Municipal License Tax cause of action

asserted by Salinas pursuant to Federal Rule of Civil Procedure 56.
Civil No. 18-1797 (FAB)                                                        2

(Docket No. 63.)      For the reasons set forth below, Powersecure’s

motions to dismiss are GRANTED IN PART and DENIED IN PART.              (Docket

Nos. 12 and 40).        Powersecure’s motion for summary judgment is

GRANTED.    (Docket No. 63.)

I.    Background

      Hurricane María “is by far the most destructive hurricane to

hit Puerto Rico in modern times.” 1            On September 20, 2017, the

high-end Category 4 storm “crossed the island, roughly diagonally

from southeast to northwest, for several hours and emerged into

the Atlantic [ocean].”       Id. at p. 7.     Puerto Rico sustained severe

damage to its electrical power grid. 2 The United States Army Corps

of Engineers awarded Powersecure a contract to “[p]erform all

aspects of restoration of electric power to the Territory and

municipalities of Puerto Rico on the Puerto Rico Electric Authority

(PREPA) power grid.”       (Docket No. 63, Ex. 3 at p. 11.)

      Powersecure “focus[ed] primarily on getting transmission and

distribution connected to power plants” in San Juan, Mayagüez,

Ponce, Bayamón, Carolina and Arecibo.             Id.    To accomplish this


1 See National Hurricane Center Tropical Cyclone Report: Hurricane Maria,
National Oceanic Atmospheric Administration, (February 14, 2019) (available at
https://www.nhc.noaa.gov/data/tcr/AL152017_Maria.pdf) (last visited July 8,
2019).

2 See James Glanz, How Storms, Missteps and an Ailing Grid Left Puerto Rico in
the Dark, N.Y. TIMES, May 6, 2018 (“Puerto Rico has 2,400 often mountainous miles
of high-voltage transmission lines, 342 substations and 30,000 miles of lower-
voltage distribution lines that go to neighborhoods and homes . . . María
damaged 80 percent of that system.”).
Civil No. 18-1797 (FAB)                                                    3

objective,      Powersecure     established      base     camps    in   the

municipalities of Cabo Rojo, Juana Díaz, Arecibo, Caguas and

Aguadilla.      (Docket No. 63, Ex. 2.)       These base camps provided

“housing for [Powersecure] workers, storage facilities for its

equipment and parts, parking areas for its trucks, and offices

from   which    it   could   direct   its   operations    and   distribution

centers.”      Id.   Powersecure repaired and replaced the electrical

transmission system for Cabo Rojo and Salinas.           (Case No. 18-1797,

Docket No. 41 at p. 5; Case No. 19-1073, Docket No. 1, Ex. 5 at

p. 4.)

       A.   The Cabo Rojo Action

            On October 23, 2018, Cabo Rojo commenced a civil action

against Powersecure in the United States District Court for the

District of Puerto Rico (“Cabo Rojo action”).            (Case No. 18-1797,

Docket No. 1.)       According to Cabo Rojo, Powersecure is subject to

the Municipal License Tax Act, P.R. Laws Ann. tit. 21, sections

651 et seq., and the Construction Excise Tax, P.R. Laws Ann.

tit. 21, sections 4001(cc), 4057.           (Docket No. 41 at pp. 4—7).
Civil No. 18-1797 (FAB)                                                         4

Id. at     p.   6. 3   Cabo    Rojo   seeks   to   collect   $625,000.00      from

Powersecure in outstanding tax liability:               $125,000.00 for the

Municipality License Tax and $500,000.00 for the Construction

Excise Tax.      Id. at pp. 5—6.

      B.    The Salinas Action

            On October 30, 2018, Salinas commenced an action against

Powersecure in the Court of First Instance, Guayama Superior

Division, Civil No. SA2018CV00159 (“Salinas action”).                  (Case No.

19-1073, Docket No. 1, Ex. 3 at p. 2.) 4               The causes of action

asserted by Salinas parallel the claims raised by Cabo Rojo: that

Powersecure      failed   to    remit   the   Municipal      License    Tax   and

Construction Excise Tax.         Id.    Salinas contends that Powersecure

is   liable     for    $4,400,000.00     in   outstanding     tax   liability:

$400,000.00 for the Municipal License Tax and $4,000,000.00 for


3 Cabo Rojo also named Thompson Consulting, LLC (“Thompson”) as a defendant,
purporting that Thompson collected and disposed of debris in Cabo Rojo without
paying the requisite taxes.    (Docket No. 1 at p. 4.)    After learning that
Thompson “had not provided such services,” however, Cabo Rojo moved to dismiss
the claims against Thompson. (Docket Nos. 35 and 37.) The Court granted Cabo
Rojo’s motion to dismiss without prejudice. (Docket No. 38.)   Cabo Rojo filed
an amended complaint, naming Powersecure and Looks Great Services (“Looks
Great”) as defendants. (Docket No. 41.) Two months later, however, Cabo Rojo
moved to dismiss the claims against Looks Great “after careful evaluation of
the services performed by said company.” (Docket No. 72 at p. 2.) The Court
dismissed the claims against Looks Great with prejudice on June 14, 2019.
(Docket No. 75.)

4 Salinas also sued the Army Corps of Engineers.  (Case No. 19-1073, Docket No.
1, Ex. 3 at p. 1.) Subsequently, the Army Corps of Engineers “communicated
their full willingness to assist the municipality in identifying the companies,
contract and amounts billed for the works performed in the territorial limits
of Salinas.” (Docket No. 1, Ex. 10 at pp. 2—3.) Salinas moved to dismiss the
claims against the Army Corps of Engineers. (Docket No. 1, Ex. 10.)
Civil No. 18-1797 (FAB)                                                      5

the Construction Excise Tax.          Id. at pp. 6 and 8.           Powersecure

filed a notice of removal on January 24, 2019. (Docket No. 1.) 5

The Court consolidated the Cabo Rojo and Salinas actions.              (Docket

No. 29.)

II.   The Construction Excise Tax

      Powersecure moves to dismiss the Municipal License and the

Construction     Excise     causes     of   action      asserted      by   both

municipalities     pursuant    to    Federal   Rule    of   Civil    Procedure

12(b)(1) (“Rule 12(b)(1)”).         (Dockets. 12 and 40.)

      A.   Federal Rule of Civil Procedure 12(b)(1)

           Federal    courts   are    courts   of     limited   jurisdiction.

Destek Grp. v. State of N.H. Pub. Utils. Comm’n, 318 F.3d 32, 38

(1st Cir. 2003); Fina Air, Inc. v. United States, 555 F. Supp. 2d

321, 323 (D.P.R. 2008) (noting that the Court “ha[s] the duty to

construe [its] jurisdictional grants narrowly”)                 (Besosa, J.)

(internal citations omitted).         Pursuant to Federal Rule of Civil

Procedure 12(b)(1), a defendant may move to dismiss an action for



5 Cabo Rojo and Salinas invoke this Court’s diversity jurisdiction, alleging

complete diversity of citizenship among the parties, and that the amount in
controversy exceeds $75,000. (Case No. 18-1797, Docket No. 41; Case No. 19-
1073, Docket No. 1, Ex. 5) (citing 28 U.S.C. § 1332). Based on the allegations
set forth in the amended complaints, the Court is satisfied that diversity
jurisdiction exists in both actions.     Puerto Rico law governs whether the
amended complaints survive Powersecure’s motions to dismiss.      See Quality
Cleaning Prod. R.C., Inc. v. SCA Tissue N. Am., LLC, 794 F.3d 200, 204 (1st
Cir. 2015) (“Federal courts sitting in diversity apply the substantive law of
the state and, pursuant to statute, Puerto Rico is treated as a state for
diversity purposes.”).
Civil No. 18-1797 (FAB)                                                    6

lack of subject-matter jurisdiction.          Fed. R. Civ. P. 12(b)(1).

Subject-matter jurisdiction is properly invoked when a plaintiff

asserts   a    colorable   claim   “arising   under”   the   United   States

Constitution or federal law.        28 U.S.C. § 1331; Arbaugh v. Y & H

Corp., 546 U.S. 500, 513 (2006) (internal citation omitted).

              “Generally, a claim arises under federal law within the

meaning of section 1331 if a federal cause of action emerges from

the face of a well-pleaded complaint.”           Viqueira v. First Bank,

140 F.3d 12, 17 (1st Cir. 1998) (internal citations omitted).            In

considering a Rule 12(b)(1) motion, the Court “must credit the

plaintiff’s well-pled factual allegations and draw all reasonable

inferences in the plaintiff’s favor.”         Merlonghi v. U.S., 620 F.3d

50, 54 (1st Cir. 2010) (internal citations omitted).             Cabo Rojo

and Salinas shoulder the burden of establishing the existence of

federal jurisdiction. Viqueira, 140 F.3d at 16 (internal citations

omitted).

     C.       Cabo Rojo and Salinas Are Precluded from Imposing the
              Construction Excise Tax on Powersecure

              The Autonomous Municipalities Act empowers Cabo Rojo and

Salinas to tax “the right to carry out a construction activity

and/or construction work within the territorial limits of the

municipality.” Laws P.R. Ann. tit. 21, § 4001(cc); see Río Constr.

Corp. v. Mun. of Carolina, 2001 TSPR 36, 2001 P.R. Supp. LEXIS 25
Civil No. 18-1797 (FAB)                                                       7

(Mar. 16, 2001) (holding that the Construction Excise Tax “requires

private companies contracted by an agency or instrumentality of

the central, federal or municipal government for the performance

of construction work to pay municipal excise taxes”). 6            The entity

or person responsible for the construction activity “shall submit,

before the Finance Office of the municipality in question, a

detailed itemized declaration of activity, describing the costs of

the work to be performed.”       Law P.R. Ann. tit. 21, § 4057(a).          The

Construction Excise Tax is a function of the amount set forth in

the declaration and the applicable tax-rate.                 Laws P.R. Ann.

tit. 21, § 4057(b). 7

            Powersecure failed to submit Construction Excise Tax

declarations      to    Cabo    Rojo     and    Salinas,     prompting      the

municipalities to seek judicial redress.                (Case No. 18-1797.

Docket No. 1 at p. 5; Case No. 19-1073, Docket No. 1, Ex. 5 at

p. 5.)   According to Powersecure, the causes of action premised on



6 “The official translations of many Puerto Rico Supreme Court cases cited . .
. do not contain internal page numbers. Accordingly, [the Court] cannot include
pin-point citation references for those cases.” Citibank Global Markets, Inc.
v. Rodríguez-Santana, 573 F.3d 17 (1st Cir. 2009).

7 Puerto Rico municipalities determine the tax-rate by “ordinance approved by
two-thirds of the votes for this purpose.” Law P.R. Ann. tit. 4001(cc). Cabo
Rojo enacted a staggered tax-rate: projects costing up to $10,000.00 are exempt,
projects from $10,000.01 to $100,000.00 are taxed at 1.8%, and projects costing
more than $100,000.00 are taxed at 2.4%.      (Docket No. 77, Ex. 7 at p. 12)
(Certified Translation of Mun. of Cabo Rojo, P.R., Ordinance 49 (June 8, 2009)).
Salinas imposes an “excise tax of five percent (5%) of the total cost of the
construction work.” (Case No. 19-1073, Docket No. 1, Ex. 5 at p. 5.)
Civil No. 18-1797 (FAB)                                                           8

the   Construction        Excise   Tax    are     premature          because    the

municipalities failed to exhaust administrative remedies.                 (Docket

Nos. 12 and 40.)     The Court agrees.

            Cabo   Rojo    contends    that     “the     Municipality     had    no

recourse but to seek relief before a court of law.”                   (Docket No.

14 at p. 4.)       This is a specious argument.            Indeed, the Puerto

Rico Legislature anticipated the possibility of noncompliance with

the   Autonomous    Municipalities       Act.         Failure   to    submit    the

declaration may result in administrative or penal sanctions.                   Laws

P.R. Ann. tit. 21, § 4057(g). 8 When the Finance Director determines

that the taxpayer has:

      [failed] to comply with the presentation of any of the
      declarations and/or documents required to corroborate
      the information provided on behalf of the taxpayer . .
      . after granting an administrative hearing to such
      effect and pursuant to the procedure established in the
      Uniform Administrative Procedures Act §§ 2101 et seq. of
      Title 3, if the imputed conduct is established, the
      Finance   Director   shall    proceed   to  collect  the
      corresponding   excise   tax,    and  shall  impose  and
      administrative penalty on the taxpayer, equal to twice
      the amount of the imposed excise tax.

Id.   (emphasis added).      The Autonomous Municipalities Act provides

for   judicial     intervention       after     the     taxpayer      remits    the



8 The Autonomous Municipalities Act provides that any person who “deliberately,
voluntarily and maliciously fails to file the declaration . . . upon conviction
. . . shall be sanctioned with a fine not greater than five hundred dollars
($500), or with imprisonment of not more than six (6) months or both penalties,
at the discretion of the Court.”     Id.  Cabo Rojo and Salinas seek monetary
damages in a civil action. Accordingly, this provision is inapplicable.
Civil No. 18-1797 (FAB)                                                            9

Construction     Excise   Tax.      Id.     The   taxpayer    may   impugn       the

administrative penalty “once its correction is ratified by the

Court of First Instance.”        Id.

           The statutory language regarding failure to submit the

declaration    is    unequivocal.         Powersecure   is    entitled      to   an

administrative hearing. Laws P.R. Ann. tit. 21, § 4057(g); see

Mullane v. Chambers, 333 F.3d 322, 330 (1st Cir. 2003) (“When the

statutory language is plain and unambiguous, judicial inquiry is

complete, except in rare and exceptional circumstances”) (internal

citation and quotation omitted).             The Puerto Rico Supreme Court

has held that “court[s] will not have jurisdiction until the

administrative remedies are exhausted.”             Rodríguez v. De Ferrer,

121 D.P.R. 347, 1988 P.R. Sup. LEXIS 192 (Official Translation)

(May 16, 1988). The Autonomous Municipalities Act cites the Puerto

Rico   Uniform      Administrative     Procedures    Act,     a   statute    that

encourages “the informal solution of administrative issues so that

formal solution of the matter submitted to the agency will be

unnecessary.”       P.R. Laws Ann. tit. 3, § 2101.           The exhaustion of

administrative remedies doctrine “strike[s] an adequate balance

and distribution of power and tasks between the administrative

agencies and the judicial power; to insure greater efficacy and

promptness in the administrative proceedings and avoid unnecessary

and untimely judicial interventions.” New Progressive Party v.
Civil No. 18-1797 (FAB)                                                  10

Hernández, 122 D.P.R. 36, 1988 P.R. Sup. LEXIS 255 (Official

Translation) (Sept. 14, 1988).        The causes of action premised on

the   Construction    Excise    Tax   are   premature.         Accordingly,

Powersecure’s    motions   to   dismiss   the   Construction    Excise   Tax

claims of both Cabo Rojo and Salinas are GRANTED.         (Docket Nos. 12

and 40.)

III. The Puerto Rico Municipal License Tax

      Powersecure moves to dismiss the Municipal License Tax causes

of action pursuant to Rule 12(b)(1).            (Docket Nos. 12 and 40.)

The Puerto Rico Legislature enacted the Municipal License Tax Act

in 1914, authorizing local governments to “levy and collect taxes

from persons for the privilege of doing business within their

territorial jurisdictions.” Sea-Land Servs., Inc. v. San Juan, 505

F. Supp. 533, 536 (D.P.R. 1980) (Pesquera, J.); Sears Roebuck De

P.R. v. Mun. of San Juan, 122 D.P.R. 26 (1988) (“[W]e reiterate

that municipalities are empowered, by legislative authority, to

levy municipal     license taxes.”). 9      The   Municipal License Tax

applies to “every person engaged in the rendering of any service,

or in the sale of any goods, financial business and/or any industry




9 The Puerto Rico Legislature amended the Municipal License Tax Act in 1917,
1971, and 1974.   See Public Law No. 30 (Apr. 12, 1917), Public Law No. 27
(June 12, 1971), and Public Law No. 113 Part 1 (July 10, 1974).
Civil No. 18-1797 (FAB)                                                     11

or business.”     P.R. Laws Ann. tit. 21, § 651b. 10        This tax “in no

case shall exceed one point five percent (%1.5) of its volume of

business.”    Id. § 651d. “Volume of business” is the:

      gross income received or earned from the rendering of
      any service, the sale of any goods or by any other
      industry or business in the municipality in which the
      main enterprise carries out its operations [or] its
      offices, warehouses, or . . . construction sites.

Laws P.R. Ann. tit. 21, § 651a.            The volume of business for a

contract is the “gross amount of the contract without deducting

any cost item whatsoever.”          Id.    Powersecure failed to submit

declarations regarding volume of business to the Finance Directors

in Cabo Rojo and Salinas.        Case No. 18-1797, Docket No. 41 at p.

5; Case No. 19-1073, Docket No. 1, Ex. 3 at p. 6; see Laws P.R.

Ann. tit. 21, § 651i (the taxpayer “shall be bound to file a

statement of the volume of business”).

      A.    There is No Exhaustion of Administrative                 Remedies
            Requirement in the Municipal License Tax Act

            Powersecure also moves to dismiss the Municipal License

Tax causes of action, asserting that the municipalities failed to

exhaust administrative remedies.          (Docket Nos. 12 and 40.)         The

motions to dismiss cite section 651o of the Municipal License Tax



10A “person” pursuant to the Municipal License Tax Act is any “individual, a
trust or estate, a partnership or a corporation, association . . . engaged, for
profit, in the rendering or any service, in the sale of any goods, in any
financial business or any industry or business in any municipality of the
Commonwealth of Puerto Rico.” P.R. Laws Ann. tit. 21, § 651a.
Civil No. 18-1797 (FAB)                                                        12

Act, a provision that concerns the collection of a deficiency.

P.R. Laws. Ann. tit. 21, § 651o.             A deficiency is the:

        amount declared as tax by the person, if said person
        filed a return and declared therein an amount as tax,
        plus . . . the amounts previously assessed or collected
        without assessment, as deficiency, less the amount of
        the reductions made.

P.R. Laws. Ann. tit. 21, 651n.            Because Powersource did not file

a return or declaration, this provision is inapplicable.                      The

relevant provision is section 651s, providing that “in the case of

failure to submit the declaration, the tax may be assessed or a

proceeding in court without assessment for the collection of said

license tax may be commenced at any time.”                P.R. Laws Ann. tit.

21, § 651s (emphasis added).           Consequently, Cabo Rojo and Salinas

need         not   exhaust     administrative       remedies      because     the

municipalities may seek judicial intervention “at any time.”                  Id.

Powersecure’s motions to dismiss regarding the Municipal License

Tax Act claims are DENIED.

        B.     Salinas’ Municipal License Tax Cause of Action

               Powersecure also moves for summary judgment regarding

the Municipal License Tax Act claim asserted by Salinas pursuant

to Federal Rule of Civil Procedure 56 (“Rule 56”).                       (Docket

No. 63.) 11




11   Powersecure moved for summary judgment solely as to Salinas. (Docket No. 63.)
Civil No. 18-1797 (FAB)                                                   13

            1.     Summary Judgment Standard

                   A court will grant summary judgment if “there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.”             Fed. R. Civ. P. 56(a).       “A

dispute is genuine if the evidence about the fact is such that a

reasonable jury could resolve the point in favor of the non-moving

party.   A fact is material if it has the potential of determining

the outcome of the litigation.”          Dunn v. Trs. of Bos. Univ., 761

F.3d 63, 68 (1st Cir. 2014) (internal citation omitted).

                   The role of summary judgment is to “pierce the

boilerplate of the pleadings and assay the parties’ proof in order

to determine whether trial is actually required.”             Tobin v. Fed.

Exp. Corp., 775 F.3d 448, 450 (1st Cir. 2014) (internal citation

omitted).         Powersecure    shoulders      the   initial    burden   of

“demonstrat[ing] the absence of a genuine issue of material fact”

with definite and competent evidence.           Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986).         Once a properly supported motion has

been presented, the burden shifts to Salinas “to demonstrate that

a trier of fact reasonably could find in [its] favor.”            Santiago-

Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 52 (1st Cir.

2000) (citation omitted).       Summary judgment is appropriate if the

nonmovant’s      case   rests   merely   upon   “conclusory     allegations,
Civil No. 18-1797 (FAB)                                                    14

improbable references, and unsupported speculation.”              Forestier-

Fradera v. Mun. of Mayagüez, 440 F.3d 17, 21 (1st Cir. 2006).

           2.    Salinas May Not Impose the Municipal License Tax on
                 Powersecure

                 Courts   interpret    the   Municipal    License   Tax   Act

broadly, cognizant of “the clear and precise declarations made by

the Legislative Assembly from time to time for the purpose of

strengthening rather than weakening, the taxing power of the

municipal governments.”       Arecibo Bldg. Corp. v. Mun. of Arecibo,

115 D.P.R. 76, 1984 P.R. Sup. LEXIS 84 (Official Translation)

(Feb. 7, 1984) (holding that the “lease of lots in a shopping

center is an activity” subject to taxation) (citation omitted).

The mere presence of a business in a municipality, however, is an

insufficient basis to impose the Municipal License Tax.                   The

dispositive inquiry for purposes of the Municipal License Tax is

whether Powersecure’s “revenue is derived as a consequence of the

business that [it] conduct[ed] in the municipality, which implies

that revenue would not have been generated if it had not been for

the operations carried out there.”           Lever Bros. Export Corp. v.

Mayor of San Juan, 140 D.P.R. 152, 1996 P.R. Sup. LEXIS 207

(Mar. 7, 1996) (citing Coca-Cola Co. v. Mun. de Carolina, 136

D.P.R.   216,   1994   P.R.   Sup.   LEXIS   271   (May   27,   1994)).    To

substantiate the Municipal License Tax, Salinas must demonstrate
Civil No. 18-1797 (FAB)                                                         15

that Powersecure maintained “a commercial establishment or office

that engages, for profit, in the provision of any service within

the    municipality.”      Id.;    Lukoil     Pan    Americas.    v.   Mun.     of

Guayanilla, 192 D.P.R. 879, 2015 P.R. Sup. LEXIS 35 (Apr. 9, 2015)

(holding that “regardless of the particular case of the business

or industry in question, [the Municipal License Tax] establishes

the need of physical presence in the taxing municipality, either

through   offices,     branches,   warehouses,       or   other   industry      or

business organizations”). 12

                 The    physical   presence     of    a   business     within   a

municipality is assessed on a spectrum.              At one extreme, offices

that contribute to company sales trigger the Municipal License

Tax.    Lever Bros., 140 D.P.R. at 152.         Mere storage of inventory

within a municipality, however, is an insufficient basis to tax an

entity.    Id. (citing El Día, Inc. v. Mun. de Guaynabo, 187 D.P.R.

811, 2014 P.R. Sup. LEXIS 17 (Feb. 13, 2013) (“[A] municipality

cannot levy license taxes to an entity just for carrying out an

activity that is incidental to its business within its territorial

limits when it does not generate any income”).

                 In    Lever   Bros.,   the    Municipality       of   San   Juan

imposed the Municipal License Tax on the local office of a New


12 Powersecure submitted certified English translations of Lever Bros., 140
D.P.R. 152, and Lukoil Pan Americas, 192 D.P.R. 879. (Docket No. 63, Exs. 4
and 5.)
Civil No. 18-1797 (FAB)                                                        16

York corporation.       140 D.P.R. 152.     The San Juan office provided

technical,     marketing,      and   consulting    services.      Id.         The

corporation challenged the applicability of the tax, arguing that

the San Juan office was “not a commercial establishment that

engages, for profit, in the provision of a service, the sale of

goods   or    any   industry    or    business    in   the   municipality     of

reference.”     Id.     The Puerto Rico Supreme Court rejected this

argument, holding that the San Juan office “clearly . . . renders

services for profit.”       Id.      The Lever Bros. court considered the

objective of the San Juan office, which provided services “aimed

at increasing the volume of sales on the Island.”              Id.   Although

the San Juan office “did not supply inventory and did not get

involved with billing,” this branch “undoubtfully influenced and

benefited directly the sales on consignment and distribution of

products in Puerto Rico.”         Id. Accordingly, the Municipal License

Tax extended to revenue generated by the San Juan Office.               Id.

                    Twenty years after Lever Bros., the Puerto Rico

Supreme Court revisited the Municipal License Tax in Lukoil Pan

Americas.     192 D.P.R. 879.         The Lukoil Pan Americas court held

that “the delivery of a product at a port is [hardly] a substantial

economic event that serves as a basis for a municipality to levy

the municipal license taxes on a commercial transaction.”                     Id.
Civil No. 18-1797 (FAB)                                                      17

Ultimately, the applicability of the Municipal License Tax is

contingent on a totality of the circumstances.             Id.

                  Powersecure’s mere physical presence in Salinas

cannot sustain the imposition of the Municipal License Tax.                Eric

Dupont (“Dupont”), vice president and chief commercial officer for

Powersecure, submitted a sworn declaration in support of the motion

for summary judgment.         (Docket No. 63, Ex. 2.)            According to

Dupont, “Powersecure did not establish base camps in Salinas.”

Id. at p. 2.    Powersecure’s activities in Salinas “were limited to

the performance of the reparation and restoration tasks for which

it was engaged by the Corps of Engineers.”            Id. 13   The absence of

a commercial establishment in Salinas is fatal to its Municipal

License Tax cause of action. See P.R. Tel. Co. v. Mun. of Mayagüez,

103 D.P.R. 581 (1975) (holding that Puerto Rico Telephone Company

“was not bound to pay license taxes in the mentioned municipalities

where   it    does   not    have   offices     to   transact     business.”).




13Salinas denied these assertions, averring that “without having the opportunity
to conduct discovery of evidence, it is impossible for the Municipality to
establish the veracity” of these assertions. (Docket No. 76, Ex. 1 at p. 3.)
Local Rule 56 imposes guidelines for both the movant and the party opposing
summary judgment. Loc. Rule 56. A party opposing a motion for summary judgment
must “admit, deny, or qualify the facts supporting the motion for summary
judgment by reference to each numbered paragraph of the moving party=s statement
of facts.”   Loc. Rule 56(c).    Facts which are properly supported “shall be
deemed admitted unless properly controverted.” Loc. Rule 56(e); P.R. Am. Ins.
Co. v. Rivera-Vazquez, 603 F.3d 125, 130 (1st Cir. 2010).       Because Salinas
failed to controvert Dupont’s statement properly, the Court will regard the
facts alleged by Powersecure as true.
Civil No. 18-1797 (FAB)                                                 18

Accordingly, Powersecure’s motion for summary judgement as to

Salinas’ Municipal License Tax cause of action is GRANTED.

IV.   Order to Show Cause

      The Court is not persuaded that there is federal subject

matter jurisdiction to adjudicate Cabo Rojo’s Municipal License

Tax claim.    See McCulloch v. Vélez, 364 F.3d 1, (1st Cir. 2004)

(“It is black-letter law that a federal court has an obligation to

inquire sua sponte into its own subject matter jurisdiction.”).

It is uncertain whether the base camps established by Powersecure

in Cabo Rojo fulfill the physical presence requirement pursuant to

the Municipal License Tax Act.     See Caribbean Restaurants, LLC v.

Mun. de Cataño, Case No. DAC2012-0560 (504), 2013 WL 4690663 (P.R.

Cir. June 26, 2013) (holding that although the “administrative

office and warehouse contribute to the company’s capacity to

operate . . . as a general rule, the activities carried out there,

by themselves, do not generate income, profits or sales in that

municipality, nor do they meet the criteria for the imposition of

the municipal license taxes”). 14      Accordingly, the Court ORDERS

Powersecure and Cabo Rojo to show cause as to why the Court should

not dismiss the Municipal License Tax cause of action for lack of




14  Powersecure submitted a certified English translation    of   Caribbean
Restaurants, LLC, 2013 WL 4690663. (Docket No. 22, Ex. 3.)
Civil No. 18-1797 (FAB)                                               19

jurisdiction.        The parties shall address whether the base camps

are a sufficient basis to impose the Municipal License Tax.

V.      Conclusion

        For the reasons set forth above, Powersecure’s motion to

dismiss Cabo Rojo’s complaint is GRANTED as to the Construction

Excise Tax claim and DENIED as to the Municipal License Tax claim.

(Docket No. 12.)        Cabo Rojo’s Construction Excise Tax claim is

DISMISSED WITHOUT PREJUDICE.       Id.

        Powersecure’s motion to dismiss Salinas’ complaint is GRANTED

as to the Construction Excise Tax claim and DENIED as to the

Municipal     License    Tax   claim.    (Docket   No.   40.)   Salinas’

Construction Excise Tax claim is DISMISSED WITHOUT PREJUDICE.        Id.

        Powersecure’s motion for summary judgment regarding Salinas’

Municipal License Tax claim is GRANTED. (Docket No. 63.) Salinas’

Municipal License Tax claim is DISMISSED WITH PREJUDICE.

     Partial Judgment shall be entered accordingly.

     The only remaining cause of action before the Court is Cabo

Rojo’s Municipal License Tax claim.       Powersecure and Cabo Rojo are

ORDERED to show cause as why the Court should not dismiss the

Municipal License Tax cause of action for lack of jurisdiction.

The parties shall address whether the base camps are a sufficient

basis to impose the Municipal License Tax no later than July 22,

2019.
Civil No. 18-1797 (FAB)                                           20

     IT IS SO ORDERED.

     San Juan, Puerto Rico, July 9, 2019.


                                   s/ Francisco A. Besosa
                                   FRANCISCO A. BESOSA
                                   United States District Judge
